El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Adolfo y Fernando Saavedra eran dueños en común y de por mitad de nna finca rústica de 301.30 cuerdas, hipotecada al Federal Land Bank of Baltimore por la suma de $5,000. Al tiempo de los sucesos descritos en la demanda, el límite de la cantidad que el banco podía prestar a cualquier persona era $10,000. Adolfo ya había obtenido $5,000 por vir-tud de otra hipoteca con el mismo banco. Como los Saave-dra necesitaban más dinero para fines agrícolas, Adolfo fi-nalmente hizo, de las 301.30 cuerdas, una venta nominal de 150.655 a Augusto Saavedra Riquelme, su hijo. Este con-vino en que, al obtener del banco la cantidad de $9,500 y ciertas acciones ascendentes a $500 más, entregaría el dinero a su padre, le endosaría las acciones y le traspasaría la finca con el solo gravamen del Banco. Se obtuvieron el dinero y las acciones del Banco. Entonces Augusto, después de haber ■entregado parte del dinero, se negó, previo requerimiento, a desprenderse del balance de los fondos así recibidos, ascen-dente a $5,138.69, y asimismo retuvo las acciones. Estos y ■otros hechos aparecen de la demanda, que fue excepcionada. La corte sostuvo la excepción previa.
£1,2] Es innecesario considerar los varios remedios soli-*234citados en la súplica de la demanda, toda vez que la Corte-de Distrito resolvió que el contrato entre el padre y el hijo estaba viciado de fraude, y el padre nada podía recobrar. La corte resolvió que la combinación se bizo para burlar la. ley y las reglas del Federal Land Bank of Baltimore; que el contrato era ilegal y contrario al orden público; y que las máximas: In pari delicto potior es conditio defendentis y Ex dolo malo non oritur actio eran aplicables, citando varias autoridades.
Según* indican los apelantes, nadie está quejándose de-que el banco mismo fué timado. El objeto primario de la supuesta combinación o redistribución de bienes fué obtener más dinero del banco, y basta abora nadie ba sugerido que las 301.30 cuerdas no eran, al tiempo de constituirse estas hipotecas, ampliamente suficientes para, responder de los gravámenes. Cuando se bizo el alegado traspaso de padre a hijo, no se cometió delito alguno. Si el padre hubiese que-rido dar a su hijo la oportunidad de obtener este dinero para: los usos del hijo, no habría surgido transacción ilegal alguna ni se habría cometido debito alguno contra las leyes de Puerto-Rico. El contrato privado entre padre e hijo en manera al-guna afectó o lesionó los intereses del banco, que presunti-vamente tenía toda la garantía necesaria. Más de una persona estaban obligadas para con el banco, y éste podía pro-ceder tanto contra el padre como contra el hijo en caso de-que las garantías no resultaran suficientes.
Las máximas a que nos hemos referido pueden aplicarse-mejor a casos en que la transacción inmediata entre las par-tes era fraudulenta, y no a algún resultado colateral.
El caso de los apelantes no depende de la supuesta trans-acción ilegal, sino de la promesa independiente del hijo. A nadie debe permitírsele enriquecerse como lo haría aquí el hijo. El flagelo de la ley no va tan lejos.

Debe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no incompatibles con esta opinión.